


Exhibit 10.1


WEST MARINE, INC. OMNIBUS EQUITY INCENTIVE PLAN, AS AMENDED AND RESTATED


SECTION 1
ESTABLISHMENT, PURPOSE AND DURATION
 
1.1           Establishment of the Plan.  West Marine, Inc., a Delaware
corporation (the “Company”), having previously established the “West Marine,
Inc. 1993 Omnibus Equity Incentive Plan,” and the “West Marine, Inc. Nonemployee
Director Stock Option Plan,” and merged those plans effective as of March, 2002,
which merged plan was amended and restated in its entirety effective May 21,
2008 and is hereby further amended and restated in its entirety effective May
19, 2011 (“Effective Date”) (the “Plan”).  Any awards issued under any
predecessor plan, together with the terms and conditions of any award agreement
previously issued to any participant under any such plan, shall continue in
force and effect under the terms of this Plan.  The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Units, Performance Shares, and Other Stock-Based
Awards.  The Plan is effective as of the Effective Date, subject to the approval
by an affirmative vote, at the next meeting of the stockholders of the Company,
or any adjournment thereof, of the holders of a majority of the outstanding
shares of the common stock of the Company, present in person or by proxy and
entitled to vote at such meeting.
 
1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success, and to enhance the value of the Company by linking the personal
interests of Participants to those of Company stockholders, and by providing
such Participants with an incentive for outstanding performance.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of Participants upon whose judgment,
interest, and special effort the successful conduct of its operation largely is
dependent, to achieve long-term Company objectives, and to enable, if
applicable, stock-based and cash-based Awards to qualify as performance-based
compensation for purposes of the tax deduction limitations under Section 162(m)
of the Code.
 
1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board of Directors
to terminate the Plan at any time pursuant to Section 15, until all Shares
subject to the Plan have been purchased or acquired pursuant to the provisions
of the Plan.
 
SECTION 2
DEFINITIONS
 
The following terms shall have the meanings set forth below, unless plainly
required by the context:
 
2.1           “Affiliated SAR” means a Stock Appreciation Right that is granted
in connection with a related Option, and which will be deemed to automatically
be exercised simultaneous with the exercise of the related Option.
 
2.2           “Award” means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Units, Performance Shares or any Other
Stock-Based Awards that are valued in whole or in part be reference to, or
otherwise based on or related to, Shares.
 
2.3           “Award Agreement” means any written agreement, contract or other
instrument entered into by each Participant and the Company, setting forth the
terms and provisions applicable to Awards granted to Participants under this
Plan.  An Award Agreement shall not require the signature of the Participant
and/or the Company.  The approval of an Award by the Company (in accordance with
the Plan), together with notice of the Award to the Participant (which notice
may be accomplished through the posting thereof on a website for the Plan),
shall be sufficient evidence of the issuance to, and acceptance by, the
Participant of the Award reflected in the Award Agreement, unless such
Participant expressly rejects such Award Agreement in writing.
 
2.4           “Award Period” means, with respect to an Award, the period of
time, if any, set forth in the Award Agreement during which specified target
performance goals must be achieved or other conditions set forth in the Award
Agreement must be satisfied.
 

 
1
 
 

2.5           “Beneficiary” means the person designated in accordance with
Section 12 of the Plan.
 
2.6           “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
2.7           “Change in Control” means, and shall be deemed to have occurred
upon the occurrence of, any one of the following events:
 
(a)           The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company, a Subsidiary
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or a Subsidiary, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of a number of the Company’s Voting
Securities in excess of 50% of the Company’s Voting Securities unless such
acquisition has been approved in advance by the Board;
 
(b)           Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on the Effective Date of the Plan and (ii) persons who were
nominated for election as members of the Board at a time when two-thirds of the
Board consisted of persons who were members of the Board on the Effective Date
of the Plan, provided, however, that any person nominated for election by (x) a
Board at least two-thirds of whom constituted persons described in clauses (i)
and/or (ii) or (y) by persons who were themselves nominated by such Board, shall
for this purpose be deemed to have been nominated by a Board composed of persons
described in clause (i);
 
(c)           The consummation (i.e. closing) of a reorganization, merger or
consolidation involving the Company, unless, following such reorganization,
merger or consolidation, all or substantially all of the persons who were the
respective beneficial owners of the Outstanding Common Stock and the Company’s
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 75% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding Voting Securities entitled to vote generally in the election of
directors of the entity resulting from such reorganization, merger or
consolidation in substantially the same proportion as their ownership of the
Outstanding Common Stock and the Company’s Voting Securities immediately prior
to such reorganization, merger or consolidation, as the case may be;
 
(d)           The consummation (i.e. closing) of a sale or other disposition of
all or substantially all the assets of the Company, unless, following such sale
or disposition, all or substantially all of the persons who were the respective
beneficial owners of the Outstanding Common Stock and the Company’s Voting
Securities immediately prior to such sale or disposition, following such sale or
disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity acquiring such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and the Company’s Voting Securities
immediately prior to such sale or disposition, as the case may be; or
 
(e)           a complete liquidation or dissolution of the Company.
 
2.8           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.  Reference to a specific section of the Code shall include such
section, any valid final or temporary regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such section.
 
2.9           “Committee” means the governance and compensation committee of the
Board or any successor committee appointed by the Board to administer the Plan
with respect to grants of Awards, or any subcommittee thereof.
 
2.10           “Common Stock” means the common stock of the Company, par value
$0.001 per Share.
 
2.11           “Company” means West Marine, Inc., a Delaware corporation, or any
successor thereto.
 

 
2
 
 

2.12           “Covered Employee” has the same meaning as set forth in Section
162(m) of the Code, and successor provisions.
 
2.13           “Date of Grant” means:
 
(a)           for annual Awards to Participants who are current Employees of the
Company, the first business day of June of each year; and
 
(b)           for one-time Awards made to Participants who are newly-hired
Employees, the 10th business day of the calendar month following the new
Employee’s date of hire; and
 
(c)           for one-time Awards made to existing Employee Participants who are
promoted and whom the Management Committee or the Committee determines are
entitled to receive an Award, the 3rd business day following the release of
quarterly earnings which occurs immediately following the effective date of the
promotion;  and
 
(d)           for annual Awards made to Non-Employee Directors, the close of
each annual meeting of the Company’s stockholders at which the Non-Employee
Director is nominated for reelection and is so elected by the stockholders; and
 
(e)           for Awards, other than annual Awards, made to Non-Employee
Directors appointed by the Board at any time prior to the next annual meeting of
stockholders (e.g. an appointment to fill a vacancy on the Board), the first day
of attendance by such newly-appointed Non-Employee Director at the first to
occur of a Board meeting or a meeting of any of the Board’s standing committees;
and
 
(f)           for any other Awards, any date designated by the Committee as the
date as of which an Award is granted, which shall not be earlier than the date
on which the Committee approves the granting of such Award.
 
2.14           “Director” means any individual who is a member of the Board of
Directors of the Company.
 
2.15           “Disability” means a permanent and total disability within the
meaning of Code Section 22(e)(3).
 
2.16           “Employee” means any employee of the Company or of the Company’s
Subsidiaries, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.
 
2.17           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.  Reference to a
specific section or regulation of the Exchange Act shall include such section or
regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
section or regulation.
 
2.18           “Fair Market Value” means the average of the highest and lowest
quoted selling prices for Shares on the relevant date as reflected by composite
transactions on the Nasdaq National Market System, or if there were no sales on
such date, the weighted average of the means between the highest and lowest
quoted selling prices on the nearest day before and the nearest day after the
relevant date, as determined by the Committee.
 
2.19           “Freestanding SAR” means a Stock Appreciation Right that is
granted independently of any Options.
 
2.20           “Incentive Stock Option” or “ISO” means an option to purchase
Shares, which is designated as an Incentive Stock Option and is intended to meet
the requirements of Section 422 of the Code.
 
2.21           “Insider” shall mean an individual who, on the relevant date, is
a Company Director, Company officer (within the meaning of Rule 16a-1
promulgated under the Exchange Act), or beneficial owner of 10% or more of the
Shares.
 

 
3
 
 

2.22           “Management Committee” means a committee consisting of the Chief
Executive Officer, the Chief Financial Officer and the Vice President of Human
Resources, or such other Company officers that the Committee may designate from
time to time, to whom the Committee has delegated authority to grant Awards to
Employees not constituting Insiders, pursuant to and consistent with the terms
of this Plan and applicable law.
 
2.23           “Non-Employee Director” shall mean a Director who is an employee
of neither the Company nor any Subsidiary (within the meaning of Rule 16b-3(b)
promulgated under the Exchange Act).
 
2.24           “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares which is not intended to be an Incentive Stock Option.
 
2.25           “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.
 
2.26           “Option Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option, as determined by the Committee.
 
2.27           “Other Stock-Based Award” means a right, granted to a Participant
under Section 10, that relates to or is valued by reference to Shares.
 
2.28           “Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock.
 
2.29           “Participant” means an Employee or Non-Employee Director who has
an outstanding Award granted under the Plan.
 
2.30           “Performance Goals” means (i) net earnings or net income (before
or after taxes), (ii) earnings per share or earnings per share growth, (iii)
sales, net sales, sales growth, total revenue, or revenue growth, (iv) pre-tax
or pre-bonus, pre-tax operating profit, (v) return measures (including, but not
limited to, return on assets, capital, invested capital, equity, sales, or
revenue), (vi) cash flow (including, but not limited to, operating cash flow,
free cash flow, cash flow return on equity, and cash flow return on investment),
(vii) earnings before or after taxes, interest, depreciation, and/or
amortization, (viii) gross or operating margins, (ix) share price or relative
share price (including, but not limited to, growth measures and total
shareholder return), (x) market share or change in market share, (xi) customer
retention or satisfaction, (xii) working capital targets, (xiii) quantifiable,
objective measures of individual performance relevant to the particular
Employee’s job responsibilities, or (xiv) other objective performance goals as
may be determined by the Committee; any one, or combination, of such Performance
Goals may be measured with respect to the Company or any one or more of its
Subsidiaries and divisions and either in absolute terms or as compared to
another company or companies.
 
2.31           “Performance Unit” means an Award granted to a Participant
pursuant to Section 9.
 
2.32           “Performance Share” means an Award granted to a Participant
pursuant to Section 9.
 
2.33           “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock is limited in some way (based on the
passage of time, the achievement of one or more Performance Goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
and/or the Shares are subject to a substantial risk of forfeiture, as provided
in Section 8.
 
2.34           “Restricted Stock” means an Award granted to a Participant
pursuant to Section 8.
 
2.35           “Shares” means the shares of Common Stock of the Company.
 
2.36           “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with a related Option, designated as a SAR, pursuant to the
terms of Section 7.
 
2.37           “Subsidiary” means any corporation in which the Company owns
directly, or indirectly through subsidiaries, at least fifty percent (50%) of
the total combined voting power of all classes of stock, or any other
 

 
4
 
 

entity (including, but not limited to, partnerships and joint ventures) in which
the Company owns at least fifty percent (50%) of the combined equity thereof.
 
2.38           “Tandem SAR” means a Stock Appreciation Right that is granted in
connection with a related Option, the exercise of which shall require forfeiture
of the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, a SAR shall similarly be cancelled).
 
2.39           “Voting Securities” means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.
 
SECTION 3
ADMINISTRATION
 
3.1           The Committee.  The Plan shall be administered by the
Committee.  The Committee shall consist of not less than two (2) Non-Employee
Directors.  The members of the Committee shall be appointed from time to time
by, and shall serve at the pleasure of, the Board of Directors.  The Committee
shall be comprised solely of Directors who are Non-Employee Directors.
 
3.2           Authority of the Committee.  The Committee shall have full power,
except as limited by law or by the Certificate of Incorporation or Bylaws of the
Company, and subject to the provisions herein, to determine the size and types
of Awards; to determine the terms and conditions of such Awards in a manner
consistent with the Plan; to determine the terms and conditions of each Award
Agreement, which need not be identical for each Participant; to construe and
interpret the Plan and any Award Agreement or instrument entered into under the
Plan; to establish, amend, or waive rules and regulations for the Plan’s
administration; and (subject to the provisions of Section 15 herein) to amend
the terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the
Plan.  Further, the Committee shall make all other determinations, which may be
necessary or advisable for the administration of the Plan.  As permitted by law,
the Committee may delegate its powers, including to the Management Committee;
provided, however, that only the Committee may administer the Plan with respect
to Insiders, except that the Committee may delegate its power to issue Options
to Insiders so long as such Options are not exercisable for at least six (6)
months after the grant of the Option Award.
 
3.3           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive, and binding on all persons,
including the Company, its shareholders, Employees, Participants, and their
estates and beneficiaries, and shall be given the maximum deference permitted by
law.
 
3.4           Limitation of Liability.  Each member of the Committee shall be
entitled to rely or act in good faith upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, legal
counsel or any executive compensation consultant or other professional retained
by the Company to assist in the administration of the Plan.  No member of the
Committee, nor any Employee of the Company acting on behalf of the
Committee,  including, without limitation, the Management Committee or any
member thereof, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any such Employee of the Company acting on their
behalf, shall, to the extent permitted by law, be fully indemnified and
protected by the Company, pursuant to Section 17 hereof, with respect to any
such action, determination, or interpretation.
 
3.5           Exercisability of Awards. Subject to the provisions of Section
3.2, Section 6.5, Section 7.6, Section 8.6, Section 9.4 and Section 19, any
stock-settled Award granted on or after the Effective Date that vests solely on
the basis of the passage of time (e.g., not on the basis of achievement of
Performance Goals) generally will vest in three equal annual installments over a
three (3)-year period following the Date of Grant.  This Section 3.5 shall not
apply to (i) any Award that becomes vested based on the achievement of
Performance Goals, (ii) Awards to Non-Employee Directors, or (iii) Awards
involving an aggregate number of shares of Common Stock not exceeding 10% of the
number of shares available for Awards under the first sentence of Section 4.1 as
of the Effective Date.
 

 
5
 
 

SECTION 4
SHARES SUBJECT TO THE PLAN
 
4.1           Number of Shares.  Subject to adjustment as provided in Section
4.3, the total number of Shares available for grant under the Plan, including
shares subject to Awards previously issued and outstanding under the Company’s
1993 Omnibus Equity Incentive Plan and Nonemployee Director Stock Option Plan,
may not exceed 10,300,000 (which includes 8,400,000 Shares authorized under the
Plan prior to the effective date of this amendment and restatement of the
Plan).  These 10,300,000 Shares may be either authorized but unissued or
reacquired Shares.  The following rules will apply for purposes of the
determination of the number of Shares available for grant under the Plan:
 
(a)           While an Award is outstanding, it shall be counted against the
authorized pool of Shares, regardless of its vested status.
 
(b)           The grant of an Option shall reduce the Shares available for grant
under the Plan by the number of Shares subject to such Award.
 
(c)           The grant of a Tandem SAR shall reduce the number of Shares
available for grant by the number of Shares subject to the related Option (i.e.,
there is no double counting of Options and their related Tandem SARs).
 
(d)           The grant of an Affiliated SAR shall reduce the number of Shares
available for grant by the number of Shares subject to the SAR, in addition to
the number of Shares subject to the related Option.
 
(e)           The grant of a Freestanding SAR shall reduce the number of Shares
available for grant by the number of Freestanding SARs granted.
 
(f)           The Committee shall in each case determine the appropriate number
of Shares to deduct from the authorized pool in connection with the grant of
Performance Units and/or Performance Shares.
 
(g)           Commencing with the Effective Date of this Plan, each grant of a
Restricted Stock Award, Performance Share, or any other “full-value” Share-based
award shall reduce the authorized Share pool by 2.0 Shares.
 
(h)           To the extent that an Award is settled in cash rather than in
Shares, the Shares reserved for such Award shall not be deducted from the
authorized Share pool.
 
(i)           To the extent Shares are withheld from any Award by the Company to
pay taxes applicable to any Award, such Shares shall be deducted from the
authorized Share pool.
 
(j)           Shares tendered by a Participant to pay the exercise price of any
Option or to satisfy tax-withholding obligations of any Award shall not be added
to the authorized Share pool.
 
4.2           Lapsed Awards.  If any Award granted under this Plan is cancelled,
terminates, expires, or lapses for any reason (with the exception of the
termination of a Tandem SAR upon exercise of the related Option, or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Award again shall be available for the grant of an
Award under the Plan.  Without limiting the foregoing, to the extent a
“full-value” share-based award such as Restricted Stock Award or Performance
Award is forfeited prior to the expiration of the applicable Period of
Restriction or Performance Period, the same number of Shares shall be added to
the authorized share pool as were deducted when such Award first was granted.
 
4.3           Adjustments in Authorized Shares.  Adjustments in Authorized
Shares.  In the event of any “equity restructuring,” as defined under the
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Stock Compensation (or any successor thereto), including but not limited to
a stock dividend, stock split, spin-off, rights offering, recapitalization
through a nonrecurring cash dividend, Share combination, or other change in the
corporate structure of the Company affecting the Shares such that an adjustment
is appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, such
 

 
6
 
 

adjustment shall be made in the number and/or class of Shares which may be
delivered under the Plan, and in the number and/or class of and/or price of
Shares subject to outstanding Awards granted under the Plan, as is necessary to
equalize an Award’s value before and after an equity restructuring, and provided
that the number of Shares subject to any Award shall always be a whole
number.  In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, or other change in the corporate
structure of the Company that does not constitute such an equity restructuring,
the Committee may make such adjustment, if any, as it deems appropriate in the
number and/or class of and/or price of Shares subject to outstanding Awards
granted under the Plan.
 
SECTION 5
ELIGIBILITY AND PARTICIPATION
 
5.1           Eligibility.  Persons eligible to participate in this Plan include
all Employees and Non-Employee Directors of the Company and its Subsidiaries, as
determined by the Committee.  Notwithstanding the preceding sentence, Randolph
K. Repass shall not be eligible to participate in the Plan.
 
5.2           Actual Participation.  Subject to the provisions of the Plan
(including, but not limited to, Section 11 relating to nondiscretionary awards
to Non-Employee Directors), the Committee, in its sole discretion, shall select
from all eligible Employees and Non-Employee Directors, those to whom Awards
shall be granted, and the Committee, in its sole discretion, shall determine the
nature and amount of each Award, subject to the Committee’s delegation of its
powers, including to the Management Committee, as set forth in this Plan.
 
SECTION 6
STOCK OPTIONS
 
6.1           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Employees and Non-Employee Directors on the Date
of Grant.  The Committee shall have discretion in determining the number of
Shares subject to Options granted to each Participant, subject to the
Committee’s delegation of powers, including delegation to the Management
Committee, as set forth in this Plan.  The Committee may grant ISOs, NQSOs, or a
combination thereof.
 
6.2           Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions of exercise of the
Options, and such other provisions as the Committee shall determine.  The Award
Agreement also shall specify whether the Option is intended to be an ISO or a
NQSO, provided that if the Award Agreement does not so specify, the Option shall
be a NQSO.
 
6.3           Option Price.  The Option Price for each grant of an Option shall
be determined by the Committee in its sole discretion, provided that:
 
6.3.1           Nonqualified Stock Options.  In the case of a Nonqualified Stock
Option, the Option Price shall be not less than one-hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant.
 
6.3.2           Incentive Stock Options.  In the case of an Incentive Stock
Option, the Option Price shall be not less than one-hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant; provided, however, that
if at the time the Option is granted, the Employee (together with persons whose
stock ownership is attributed to the Employee pursuant to Section 424(d) of the
Code) owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries, the Option Price
shall be not less than one-hundred and ten percent (110%) of the Fair Market
Value of a Share on the Date of Grant.
 
6.4           Duration of Options.  Each Option shall expire at such time as the
Committee, in its sole discretion, shall determine; provided, however, that for
grants made on or after the Effective Date of this Plan, no Option may be
exercised after the expiration of seven (7) years from the date the Option was
granted.  After the Option is granted, the Committee, in its sole discretion,
may extend the maximum term of such Option, provided, however, that on or after
the Effective Date of this Plan, no extension shall make the Option exercisable
more than seven (7) years after the date the Option was granted.
 

 
7
 
 

6.5           Exercise of Options.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee, in its sole discretion, shall determine or as otherwise set forth
in this Plan.  After an Option is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the Option, subject to any
restrictions on acceleration as set forth elsewhere in this Plan.  However, in
no event may any Option granted to an Insider be exercisable until six (6)
months following the date of its grant, unless the Option was awarded by a
committee comprised solely of two or more Non-Employee Directors.
 
6.6           Payment.  Options shall be exercised by the Participant’s delivery
of a notice of exercise to the Secretary of the Company, to the Company’s
designated broker, or to another person designated by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.  The Option Price upon exercise of
any Option shall be payable to the Company in full in cash or its
equivalent.  The Committee, in its sole discretion, also may permit exercise (a)
by tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price (provided that the Shares
which are tendered must have been held by the Participant for at least six (6)
months prior to their tender to satisfy the Option Price), or (b) by any other
means which the Committee, in its sole discretion, determines to provide legal
consideration for the Shares, and to be consistent with the Plan’s purpose and
applicable law.  As soon as practicable after receipt of a written notification
of exercise and full payment, the Company shall transfer into the Participant’s
name, by book entry into Participant’s brokerage account or by causing a Share
certificate(s) to be issued to Participant, the number of Shares purchased under
the Option(s).
 
6.7           Restrictions on Share Transferability.  The Committee may impose
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
 
6.8           Certain Additional Provisions for Incentive Stock Options.
 
6.8.1           Exercisability.  The aggregate Fair Market Value (determined at
the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by any Employee during any
calendar year (under all plans of the Company and its Subsidiaries) shall not
exceed $100,000, or such other limitation required under Section 422(d) of the
Code.
 
6.8.2           Termination of Employment.  No Incentive Stock Option may be
exercised more than three months after the effective date of the Participant’s
termination of employment for any reason other than Disability or death, unless
(a) the Participant dies during such three-month period, and/or (b) the Award
Agreement permits later exercise.  No Incentive Stock Option may be exercised
more than one year after the Participant’s termination of employment on account
of death or Disability, unless (a) the Participant dies during such one-year
period, and (b) the Award Agreement permits later exercise.
 
6.8.3           Employees Only.  Incentive Stock Options may be granted only to
persons who are Employees at the time of grant.  Non-Employee Directors shall
not be eligible to receive Incentive Stock Options.
 
6.9           Nontransferability of Options.  No Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, the laws of descent and distribution, or as
allowed under Section 12.  All Options granted to a Participant under the Plan
shall be exercisable during his or her lifetime only by such Participant.  
 
SECTION 7
APPRECIATION RIGHTS
 
7.1           Grant of SARs.  Subject to the terms and conditions of the Plan, a
SAR may be granted to an Employee and/or a Non-Employee Director on the Date of
Grant.  The Committee may grant Affiliated SARs, Freestanding SARs, Tandem SARs,
or any combination thereof.  The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, and consistent with the
provisions of the Plan, the terms and conditions pertaining to such
SARs.  However, the grant price of any SAR, including Affiliated SARs,
 

 
8
 
 

Freestanding SARs, Tandem Sars, or any combination thereof, shall be not less
than one-hundred percent (100%) of the Fair Market Value of a Share on the Date
of Grant of the SAR.  In no event shall any SAR granted to an Insider become
exercisable within the first six (6) months after the date it was granted,
unless the SAR was awarded by a committee comprised solely of two or more
Non-Employee Directors.
 
7.2           Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.  Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.
 
7.3           Exercise of Affiliated SARs.  Affiliated SARs shall be deemed to
be exercised upon the exercise of the related Options.  The deemed exercise of
Affiliated SARs shall not necessitate a reduction in the number of related
Options.
 
7.4           Exercise of Freestanding SARs.  Freestanding SARs shall be
exercisable on such terms and conditions as shall be determined by the
Committee, in its sole discretion.
 
7.5           Term of SARs.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, provided, however, that for
grants made on or after the Effective Date of this Plan, no SAR may be exercised
after the expiration of seven (7) years from the date the SAR was granted.
 
7.6           SAR Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, the
conditions of exercise and such other provisions as the Committee, in its sole
discretion, shall determine.  After a SAR is granted, the Committee, in its sole
discretion, may accelerate the exercisability of the Option or extend the term
of the SAR, subject to any restrictions on acceleration as set forth elsewhere
in this Plan, provided, however, that on or after the Effective Date of this
Plan, no extension shall make the SAR exercisable more than seven (7) years
after the date the SAR was granted.
 
7.7           Payment of SAR Amount.  Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:  (a) the difference between the Fair Market Value of a Share on the
date of exercise over the grant price; times (b) the number of Shares with
respect to which the SAR is exercised.  At the discretion of the Committee, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
 
7.8           Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of a SAR under
the Plan, as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
 
7.9           Nontransferability of SARs.  No SAR granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, the laws of descent and distribution, or as permitted under
Section 12.  Further, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.
 
SECTION 8
RESTRICTED STOCK
 
8.1Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Committee may grant Shares of Restricted Stock to Employees and Non-Employee
Directors on the Date of Grant in such amounts as the Committee, in its sole
discretion, shall determine.
 

 
9
 
 

8.2           Restricted Stock Agreement.  Each Restricted Stock grant shall be
evidenced by an Award Agreement that shall specify the Period (or Periods) of
Restriction, the number of Restricted Stock Shares granted, and such other terms
and conditions as the Committee, in its sole discretion, shall
determine.  However, in no event may any Restricted Stock granted to an Insider
become vested in a Participant prior to six (6) months following the date of its
grant, unless the Restricted Stock was awarded by a committee comprised solely
of two or more Non-Employee Directors.
 
8.3           Transferability.  Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement, or upon
earlier satisfaction of any other conditions, as specified by the Committee in
its sole discretion and set forth in the Award Agreement.  All rights with
respect to the Restricted Stock granted to a Participant under the Plan shall be
available during his or her lifetime only to such Participant.
 
8.4           Other Restrictions.  The Committee, in its sole discretion, may
impose such other restrictions on any Shares of Restricted Stock as it may deem
advisable including, without limitation, restrictions based upon the achievement
of specific performance goals (Company-wide, divisional, and/or individual),
stop-transfer order, and/or such other restrictions under applicable Federal or
state securities laws, rules and regulations thereunder or rules of the national
securities exchange or system on which the Shares are listed.
 
8.5           Certificate Legend.  The Committee may cause a legend or legends
to be placed on any such Restricted Stock certificates to make appropriate
reference to any restrictions that may be applicable to Shares.  In addition,
during any Period of Restriction, or during any period during which delivery or
receipt of an Award or Shares has been deferred by the Committee or a
Participant, the Committee may require the Participant to enter into an
agreement providing that certificates representing Shares issuable or issued
pursuant to an Award shall remain in the physical custody of the Company or such
other person as the Committee may designate.
 
8.6           Removal of Restrictions.  Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall become freely transferable by the Participant after
the last day of the Period of Restriction.  The Committee, in its discretion,
may accelerate the time at which any restrictions shall lapse, and/or remove any
restrictions.  After the Shares are released from restrictions, the Participant
shall be entitled to have the applicable legend or legends required by Section
8.5 removed from his or her Share certificate.
 
8.7           Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares unless otherwise provided in the Award
Agreement.
 
8.8           Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
shall be entitled to receive all dividends and other distributions paid with
respect to those Shares while they are so held, unless otherwise provided in the
Award Agreement.  If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.
 
8.9           Return of Restricted Stock to Company.  Subject to the applicable
Award Agreement and Section 8.6, upon the earlier of (a) the Participant’s
termination of employment, or (b) the date set forth in the Award Agreement, the
Restricted Stock for which restrictions have not lapsed shall revert to the
Company and, subject to Section 4.2, again shall become available for grant
under the Plan.
 
SECTION 9
PERFORMANCE UNITS AND PERFORMANCE SHARES
 
9.1           Grant of Performance Units/Shares.  Subject to the terms of the
Plan, Performance Units and Performance Shares may be granted to Employees and
Non-Employee Directors on the Date of Grant.  The Committee shall have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant, subject to the Committee’s delegation of its
powers, including to the Management Committee, as set forth in this Plan.  With
respect to Covered Employees, Performance Units and Performance

 
10
 
 

Shares are intended to be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code and shall be paid solely on account of the
attainment of one or more preestablished, objective Performance Goals within the
meaning of Section 162(m) and the regulations thereunder.  The payout of any
such Award to a Covered Employee may be reduced, but not increased, based on the
degree of attainment of other performance criteria or otherwise at the direction
of the Committee.
 
9.2           Maximum Individual Awards.  No individual may be granted more than
750,000 Shares subject to any combination of Performance Units/Shares,
Restricted Stock, Options, SARs, or Other Stock-Based Awards subject to one or
more Performance Goals in any given calendar year.  The maximum payout for any
Covered Employee for a performance-based Award paid in cash is 300 percent of
such Covered Employee’s January 1 base salary for the calendar year of the
performance-based Award payment.  The Share amounts in this Section 9.2 are
subject to the adjustment provisions under Section 4.3.  The Committee shall
determine the applicable Performance Goals.
 
9.3           Value of Performance Units/Shares.  Each Performance Unit shall
have an initial value that is established by the Committee on the Date of
Grant.  Each Performance Share shall have an initial value equal to one-hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant.  The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the number and/or value of
Performance Units/Shares that will be paid out to the Participants.  The time
period during which the Performance Goals must be met shall be called a
“Performance Period.”  Performance Periods of Awards granted to Insiders shall,
in all cases, exceed six (6) months in length, unless the performance-based
Awards were granted by a committee comprised solely of two or more Non-Employee
Directors.
 
9.4           Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares shall be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding Performance Goals have been
achieved.  Notwithstanding the preceding sentence, after the grant of a
Performance Unit/Share, the Committee, in its sole discretion, may waive the
achievement of any Performance Goals for such Performance Unit/Share.
 
9.5           Form and Timing of Payment of Performance Units/Shares.  The
settlement of any earned Performance Units/Shares shall be made in a single lump
sum, within forty-five (45) calendar days following the close of the applicable
Performance Period.  The Committee, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period) or in a combination
thereof.  Prior to the beginning of each Performance Period, Participants may,
in the discretion of the Committee, elect to defer the receipt of any
Performance Unit/Share payout upon such terms as the Committee shall determine.
 
9.6           Cancellation of Performance Units/Shares.  Subject to the
applicable Award Agreement, upon the earlier of (a) the Participant’s
termination of employment, or (b) the date set forth in the Award Agreement, all
remaining Performance Units/Shares shall be forfeited by the Participant to the
Company, and subject to Section 4.2, the Shares subject thereto shall again be
available for grant under the Plan.
 
9.7           Nontransferability.  Performance Units/Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, a
Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.
 
9.8           Restrictions on Share Transferability.  The Committee may impose
restrictions on any Shares acquired pursuant to any performance-based Award
granted under this Section 9 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any national securities exchange or system upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.
 

 
11
 
 

SECTION 10
OTHER STOCK-BASED AWARDS
 
10.1           Other Stock-Based Awards.  The Committee is authorized to grant
to Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights and Awards valued by reference to book value of Shares
or the performance of specified Subsidiaries.
 
10.2           Terms and Conditions.  The Committee shall determine the terms
and conditions of such Awards, which may include Performance Goals.  Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards, or other property, as the Committee shall determine.
 
10.3           Restrictions on Share Transferability.  The Committee may impose
restrictions on any Shares acquired pursuant to any Award granted under this
Section 10 as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any national
securities exchange or system upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.
 
SECTION 11
NON-EMPLOYEE DIRECTOR AWARDS
 
11.1           Election of NQSO or Restricted Stock.  As of the close of each
annual meeting of the Company’s stockholders at which a Non-Employee Director is
nominated for reelection and is so elected by the stockholders, each such
Non-Employee Director shall receive an automatic grant, at his or her election,
of either (i) a Nonqualified Stock Option exercisable for 3,000 Shares or (ii)
1,500 Shares of Restricted Stock.  In lieu of the foregoing award, as of the
close of the first such annual meeting at which a Non-Employee Director is
nominated for election and is so elected by the Company’s stockholders, or, the
first day of attendance by a Non-Employee Director appointed by the Board at any
time prior to the next annual meeting of stockholders (e.g. an appointment to
fill a vacancy on the Board) at the first to occur of a Board meeting or a
meeting of any of the Board’s standing committees, each such newly-elected or
newly-appointed Non-Employee Director, as applicable, shall receive an automatic
grant, at his or her election, of either (i) a Nonqualified Stock Option
exercisable for 4,500 Shares or (ii) 2,250 Shares of Restricted Stock.
 
11.1.1           NQSO Features.  The Option Price shall be not less than
one-hundred percent (100%) of the Fair Market Value of the Shares as of the Date
of Grant of the Award.  The NQSO shall become exercisable six months following
the date of the Award.  The NQSO shall be exercisable for a period of seven (7)
years from the date of the Award, provided that if the Non-Employee Director
ceases to be a Director prior to the time the NQSO becomes exercisable, then the
NQSO shall terminate and be forfeited on the date the Non-Employee Director
ceases to be a Director.
 
11.1.2           Restricted Stock Features.  The Restricted Stock shall become
vested one (1) year following the Date of Grant, provided that if the
Non-Employee Director ceases to be a Director prior to such anniversary, then
the Restricted Stock shall be forfeited on the date the Non-Employee Director
ceases to be a Director.
 
11.2           Award of Restricted Stock.  As of the close of each annual
meeting of the Company’s stockholders, each Non-Employee Director in office at
the conclusion of such meeting shall be awarded Shares of Restricted Stock
valued at $6,000 based upon the Fair Market Value of the Shares on the Date of
Grant.  The Restricted Stock shall become vested one (1) year following the Date
of Grant, provided that if the Non-Employee Director ceases to be a Director
prior to such anniversary, then the Restricted Stock shall be forfeited on the
date the Non-Employee Director ceases to be a Director.
 

 
12
 
 

11.3           Other Stock Based Awards.  As of the close of each annual meeting
of the Company’s stockholders, each Non-Employee Director in office at the
conclusion of such meeting shall be awarded Shares valued at $8,000 based upon
the Fair Market Value of the Shares on the Date of Grant.  The Non-Employee
Director’s rights in the Shares shall be immediately vested, and the
Non-Employee Director shall be treated as the Owner of such shares as of the
Date of Grant.
 
11.4           Limit on Awards.  All Awards made under this Section 11 are
subject to the overall Share limitations set forth in Section 4.1.
 
SECTION 12
BENEFICIARY DESIGNATION
 
As provided in this Section 12, each Participant under the Plan may name a
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of the Participant’s death
before he or she receives any or all of such benefit and/or who may exercise any
vested Award under the Plan following the Participant’s death.  Each such
designation shall revoke all prior designations by the same Participant and must
be in a form and manner acceptable to the Committee.  In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate and, subject to the terms of the Plan, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.
 
SECTION 13
DEFERRALS
 
The Committee, in its sole discretion, may permit a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock, or the satisfaction of any requirements or goals with respect to
Performance Units/Shares.  Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee from time to time.
 
SECTION 14
RIGHTS OF PARTICIPANTS
 
14.1           No Effect on Employment or Service.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or any Non-Employee Director’s service with the
Company, or any Subsidiary thereof, at any time, with or without cause.  For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of employment.
 
14.2           Participation.  No Employee or Non-Employee Director shall have
the right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award, provided that a Non-Employee
Director shall be entitled to the Awards under Section 11.
 
SECTION 15
AMENDMENT, SUSPENSION, OR TERMINATION AND REPRICING
 
The Board, in its sole discretion, may alter, amend or terminate the Plan, or
any part thereof, at any time and for any reason; provided, however, that
without further stockholder approval, no such alteration or amendment shall (a)
materially increase the benefits accruing to Participants under the Plan, (b)
materially increase the number of securities which may be issued under the Plan,
or (c) materially modify the requirements as to eligibility for participation in
the Plan; provided, further, that stockholder approval is not required if such
approval is not required in order to assure the Plan’s continued qualification
under Rule 16b-3 promulgated under the 1934 Act.  Notwithstanding anything in
the Plan to the contrary, neither the Board nor the Committee shall amend the
Plan, or any part thereof, to permit a transaction that would have the effect of
repricing an Option or Stock Appreciation Right without obtaining shareholder
approval of such amendment.  For this purpose “repricing” means (i) any
transaction that would have the effect of repricing an Option or Stock
Appreciation Right under applicable financial accounting standards, or (ii) with
respect to an Option with an exercise price equal to or greater than the Fair
Market

 
13
 
 

Value of the underlying stock, either the Company’s cancellation of such Option
in exchange for another Award or the Company’s purchase of such Option for
cash.  Neither the amendment, suspension, nor termination of the Plan shall,
without the consent of the Participant, alter or impair any material rights or
obligations under any Award theretofore granted.  No Award may be granted during
any period of suspension, or after termination, of the Plan.
 
SECTION 16
WITHHOLDING
 
16.1           Tax Withholding.  Prior to the delivery of any Shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any Awards.
 
16.2           Shares Withholding.  The Committee may, in its absolute
discretion, permit a Participant to satisfy such tax withholding obligation, in
whole or in part, by electing to have the Company withhold Shares having a value
equal to the amount required to be withheld or by delivering to the Company
already-owned shares to satisfy the withholding requirement.  The amount of the
withholding requirement shall be deemed to include any amount which the
Committee agrees may be withheld at the time the election is made, not to exceed
the amount determined by using the maximum Federal, state or local marginal
income tax rates applicable to the Participant with respect to the Award on the
date that the amount of tax to be withheld is to be determined (the “Tax
Date”).  The value of the Shares to be withheld or delivered will be based on
their Fair Market Value on the Tax Date.  Such elections will be subject to the
following restrictions: (1) the election must be made on or before the Tax Date;
(2) the election will be irrevocable; and (3) the election will be subject to
the disapproval of the Committee.
 
16.3           No Tax Gross-Ups.  In no event will the Company pay, reimburse or
provide any “gross-up” payment to, the Participant for taxes on the income
recognized as a result of the grant, vesting, exercise or sale of any Award.
 
SECTION 17
INDEMNIFICATION
 
Each person who is or shall have been a member of the Committee, or of the
Board, or who had been delegated a duty by them under the Plan including,
without limitation, the Management Committee, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, notion, suit, or proceeding to which he or she may
be a party, or in which he or she may be involved by reason of any action taken
or failure to act, which such person took or failed to take, in good faith, in
carrying out his or her duties under the Plan or any Award Agreement, and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
SECTION 18
SUCCESSORS
 
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 

 
14
 
 

SECTION 19
CHANGE IN CONTROL RESTRICTIONS
 
Notwithstanding anything to the contrary contained in this Plan, in no event may
the Committee accelerate the exercisability of any Award in the event of a
Change in Control unless such vesting is conditioned on the consummation of such
Change in Control and either (i) the Participant’s employment with the Company
is terminated, or (ii) the Committee or the Board determines that (A) such
outstanding Awards will not be assumed, converted and/or substituted, or (B) it
is in the best interests of the Company to vest such outstanding Awards.
 
SECTION 20
LEGAL CONSTRUCTION
 
20.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
 
20.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
20.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges or systems as may be required.
 
20.4           Securities Law Compliance.  With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act.  To the
extent any provision of the Plan, Award Agreement or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.
 
20.5           Governing Law.  The Plan and all Award Agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
California (without giving effect to principles of conflicts of laws thereof)
and applicable Federal law.
 
20.6           Captions.  Captions are provided herein for convenience only, and
are not to serve as a basis for interpretation or construction of the Plan.
 


 

 
15
 
 
